 FOOD & COMMERCIAL WORKERS LOCAL 1776 (CARPENTERS HEALTH FUND) 507United Food and Commercial Workers Union Local 1776 a/w United Food and Commercial Workers International Union, AFLŒCIO, CLC (Carpen-ters Health & Welfare Fund) and Metropolitan Regional Council of Philadelphia and Vicinity of the United Brotherhood of Carpenters and Join-ers of America, AFLŒCIO.  Case 4ŒCCŒ2210 July 12, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE On February 2, 1999, Administrative Law Judge James L. Rose issued the attached decision.  The General Coun-sel filed exceptions and a supporting brief and the Re-spondent filed cross-exceptions and a brief in support and in response to the General Counsel™s exceptions.  Thereafter, the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions, and to adopt the recommended Order. The complaint alleges that the Respondent (the Union) violated Section 8(b)(4)(i) and (ii)(B) of the Act1 by picketing the July 16, 1998 meeting of the Metropolitan Regional Council of Carpenters (the Council), a neutral employer, with an object of forcing or requiring the Council ﬁand other persons to cease using, selling, han-dling, transporting, or otherwise dealing in the services of the [Carpenters Health & Welfare] Fund [(the Fund)], and to cease doing business with the Fund.ﬂ2                                                                                                                                                        1 As relevant here, Sec. 8(b)(4)(i) and (ii)(B) of the Act makes it unlawful for a labor organization or its agents, (4)(i) to engage in, or to induce or encourage any individual employed by any person engaged in commerce or in an industry affecting com-merce to engage in, a strike or a refusal in the course of his employ-ment to use, manufacture, process, transport, or otherwise handle or work on any goods, articles, materials, or commodities or to perform any services; or (ii) to threaten, coerce, or restrain any person engaged in commerce or in an industry affecting commerce, where in either case an object thereof isŠ . . . .  (B)  forcing or requiring any person to cease using, selling, handling, transporting, or otherwise dealing in the products of any other pro-ducer, processor, or manufacturer, or to cease doing business with any other person 2 Specifically, par. 6 of the complaint alleges that: (a)  On or about July 16, 1998, Respondent engaged in picketing at the Carpenters Regional Council™s Office. (b)  By the conduct described above in subparagraph (a), Respondent induced and encouraged individuals employed by Carpenters Re-gional Council and other persons engaged in commerce or in an in-dustry affecting commerce to refuse to perform services, and has threatened, coerced and restrained Carpenters Regional Council and other persons engaged in commerce or in industries affecting com-merce. As explained in Service Employees Local 87 (Trinity Maintenance), 312 NLRB 715, 742Œ743 (1993):  There are essentially two elements necessary to establish a violation of Section 8(b)(4)(i) and (ii)(B) of the Act.  First, a labor organization must engage in conduct which induces or encourages individuals to engage in a strike or refusal to perform services for their employer or which threatens, coerces, or re-strains any person.  Further, [an] object of the fore-going conduct must be to force or require any person to cease dealing with or doing business with any other person.  For the reasons set out below, we agree with the judge that the two elements necessary to establish a violation of Section 8(b)(4)(i) and (ii)(B) of the Act, unlawful con-duct and an unlawful object, are absent here and that therefore the complaint must be dismissed.3 The facts, in brief, are as follows.  The Fund is a mul-tiemployer fringe benefit trust fund created pursuant to Section 302 of the Act.  It is jointly administered by the Council and various employers who are signatory to col-lective-bargaining agreements with the Council.  Francis Laffey, the assistant executive secretary-treasurer/business manager of the Council explained at the hearing that the Fund ﬁadminister[s] our benefits to our membership.ﬂ  (Tr. 16.)  The Fund and the Council occupy adjacent buildings on Spring Street in Philadel- (c)  An object of Respondent™s conduct set forth above in subpara-graphs (a) and (b), had been to force or require Carpenters Regional Council and other  persons to cease using, selling, handling, transport-ing or otherwise dealing in the services of the Fund, and to cease do-ing business with the Fund. 3 In sec. III,B of his decision, the judge accurately quoted the Court™s statement in DeBartolo Corp. v. Florida Gulf Coast Trades Council, 485 U.S. 568, 578 (1988), that ﬁ‚induc[ing] or encourag[ing]™ employ-ees of the secondary employer to strike is proscribed by Sec. 8(b)(4)(i).  But more than mere persuasion is necessary to prove a violation of Sec. 8(b)(4)(ii)(B): that section requires a showing of threats, coercion, or restraints.ﬂ  Our dissenting colleague does not argue with the accuracy of the judge™s quotation.  Rather, he asserts that ﬁpicketing of a neutral employer is generally unlawful.ﬂ  But the Court recognized no such thing.  What the Court did say, in the full passage that our colleague quotes in part, was that ﬁ[t]here is even less reason [than in NLRB v. Fruit Packers, 377 U.S. 58 (1964) (Tree Fruits)] to find in the language of Sec. 8(b)(4)(ii)(B), standing alone, any clear indication that handbill-ing, without picketing, ‚coerces™ secondary employers.ﬂ  485 U.S. at 580.  We are not persuaded that this statement amounts to a recognition by the Court that picketing generally constitutes unlawful coercion, as opposed to a recognition that it can be coercive.  The issue of whether picketing is coercive must be determined on a case-by-case basis.  In the present case, we find, for the reasons set out below, that the picket-ing was not coercive.     334 NLRB No. 73  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 508phia.  Ed Coryell, the cochairm
an of the Fund, is also the executive secretary-treasurer/business manager of the 
Council.  Laffey testified without contradiction that 
Coryell was elected to his position by the delegates to the 
Council.  (Tr. 29.) 
According to Laffey™s uncontroverted testimony, there 
are approximately 60 delegates to the Council.  They are 

elected in their local unions
 and attend the Council™s 
monthly meetings.  Each local union is entitled to a cer-

tain number of delegates depending on the size of its 

membership.  Approximately two thirds of the delegates 
are rank-and-file employees 
who are active in the Union 
and the remaining third of the delegates are full-time 

union representatives.  The delegates, as well as the full-
time employees of the Counc
il who are its ﬁofficers and 
representatives,ﬂ attend the 
Council™s monthly meetings.  
(Tr. 20Œ21.)  The Council meetings are scheduled for 7 
p.m., some 2 hours after the Council™s business offices 

close for the day.  (Tr. 22.) 
The Union began organizing the Fund™s employees in 
the fall of 1996.  In opposing the Union™s organizing 
attempt, the Fund committed various unfair labor prac-
tices.4  However, the Union was eventually certified as 
the exclusive collective-barg
aining representative of the 
Fund™s employees and the parties then began negotiating 

for a contract. When the Union felt that there was no 
movement in the negotiations, it decided to picket and 

handbill the Council™s July 16, 1998 monthly meeting to 
bring this fact to the attention of the delegates and to 
embarrass Coryell by pointing out that the Fund had 
committed unfair labor practices and was not negotiating 
with the Union.  To achieve 
this purpose, the picketers 
and handbillers urged the delegates to go into the council 

meeting and ask Coryell about 
these issues.  No delegate 
was requested to withhold his services from his em-
ployer. 
Based on these facts, we fi
nd that the Union™s picket-
ing and handbilling prior to the July 16, 1998 meeting of 

the Council was not conduct unlawful under Section 
8(b)(4)(i)(B) of the Act.  Th
ere is no evidence that the 
picketing and handbilling ﬁwas designed to induce or 
encourage any neutral employer™s employees to refuse to 
work.ﬂ  
Service Employees Local 254 (Women & Infants 
Hospital), 
324 NLRB 743 (1997).
  The purpose of the 
picketing was to encourage the 
delegates
 to go into the 
July 16, 1998 meeting of the Council and ask Coryell, as 
the cochairman of the Fu
nd, why the Fund had not 
reached a collective-bargaining
 agreement with its union-
represented employees.  No delegate was requested to 
                                                          
                                                           
4 See Carpenters Health & Welfare Fund
, 327 NLRB 262 (1998), 
enfd. mem. 202 F.3d 254 (3d Cir. 1999).  
withhold his services from his employer.
5  Thus, it is 
clear that the Union picketed and handbilled to influence 
these individuals in their capacity as delegates to the 
Council rather than as employees of neutral employers 
(including not only the Council itself but also the em-
ployers of delegates who were rank-and-file members).  
We further find that the pick
eting at issue here was not 
unlawful under Section 8(b)(4
)(ii)(B) because it did not 
ﬁcoerce or restrainﬂ the Council or any other neutral em-
ployer.  As explained above, the picketers neither sought 
to ﬁinduce or encourageﬂ the 
delegates to withhold their 
services from their respective 
employers, nor, in fact, did 
any delegates actually do so.  Therefore, the picketing 
did not ﬁcoerce or restrainﬂ the Council, or any other 
neutral employer, within the meaning of Section 
8(b)(4)(ii)(B) of the Act.  Cf. 
Los Angeles Newspaper 
Guild Local 69
, 185 NLRB 303, 305 (1970), enfd. 443 
F.2d 1173 (9th Cir. 1971) (Board found that unions vio-
lated Sec. 8(b)(4)(ii)(B) by coercing or restraining the 

secondary employer because the unions had successfully 
induced its employees to refuse to continue to work). 
Our dissenting colleague would 
find, in effect, that all 
picketing at a secondary site
, no matter what the circum-
stances, is inherently coercive
.  He argues that all picket-
ing is coercive, the Union pick
eted the Carpenters (i.e., 
the Council), the Council is a neutral employer, and 
therefore the Union restrained
 or coerced a neutral em-
ployer in violation of Section 8(b)(4)(B).  We reject his 
syllogism.  Section 8(b)(4)(ii)(B) does not outlaw picket-
ing at a secondary site per se
.  See NLRB v. Fruit & 
Vegetable Packers Local 760 (Tree Fruits Labor Rela-
tions Committee),
 377 U.S. 58, 68 (1964) (union™s sec-
ondary picketing of retail stores confined to persuading 
customers to cease buying th
e product of primary em-
ployer did not violate Section 8(b)(4)(ii)(B)).
6  As the 
Court in 
Tree Fruits
 stated:  
   When Congress meant to bar picketing 
per se, it made 
its meaning clear; for example, § 8(b)(7) makes it an 
unfair labor practice, ﬁto picket or cause to be picketed  
. . . any employer. . . .ﬂ  In contrast, the prohibition of § 
8(b)(4) is keyed to the coercive nature of the conduct, 
whether it be picketing or otherwise. 
Thus, even where the employees of a primary em-
ployer (the Fund) may be reached at the primary™s prem-
 5 As explained above, the picketing here occurred after the Council™s 
offices were closed for the day.  Therefore, the employees of the Coun-
cil itself, i.e., those who worked in the Council™s building on Spring 
Street, would not have been present 
or affected by the picketing.  
6 Our dissenting colleague claims that 
Tree Fruits is inapposite be-
cause, while the picketing there, as here, took place at a neutral site, the 
union there limited its picketing to 
the primary.  Yet, as explained 
below (see especially fn. 7), that is precisely what happened here.  
 FOOD & COMMERCIAL WORKERS LOCAL 1776 (CARPENTERS HEALTH FUND) 509ises, picketing at the premises of a neutral, secondary 
employer (here the Council) is not per se a violation of 
the Act.  The test for determ
ining whether such picketing 
is lawful is the objective of the secondary activity, as 
gleaned from the surrounding circumstances.  As the 
U.S. Court of Appeals for the District of Columbia Cir-
cuit stated in 
Seafarers International Union v. NLRB
, 265 F.2d 585, 591 (D.C. Cir. 1959): 
The mere fact that [the neutral, secondary employer] 

felt some pressure from the picketing of the [primary 
employer™s leased ship on the neutral™s premises] is not 
dispositive of the problem under Section 8(b)(4).  The 
critical consideration is that the pressure thus put on 
[the neutral] was not different from that felt by ser-
vicers or suppliers under the most ordinary circum-

stances when a customer of theirs is picketed. 
The question which remains is: Did the Union intend a 

more direct effect on [the neutral]?  The statute makes 
the ﬁobject thereofﬂ the critic
al factor. . . . In the ab-
sence of admissions by the Union of an illegal intent, 
the nature of acts performed shows the intent.  All the 

concrete evidence negatives an objective on the part of 
the . . . Union to force or require [the neutral] to do any-
thing.
7 The evidence in this case yields the same conclusion: 
the Union intended no ﬁmore direct effectﬂ on the neutral 

Council.  The statements on the picket signs and leaflets 
(set out in full in the attached judge™s decision) are 
clearly directed at Ed Cory
ell in his capacity as co-chairman of the Fund, the primary employer.  No dele-
gate to the Council (or any other employee) was asked to 
withhold his services from the Council;
8 indeed, the 
                                                          
                                                                                             
7 Our dissenting colleague would distinguish 
Seafarers v. NLRB
 from this case on the grounds that the union in that case picketed a 
neutral site where both the neutral 
and the primary
 employer were 
present.  But our colleague acknowledges that Coryell wore two hats 
here, one as cochairman of the 
primary employer
 Fund.  Thus, the 
primary employer Fund, in the person of Coryell, 
was present at the 
neutral site of the Council here.   
8 Our colleague incorrectly asserts that
 this fact is irrelevant to our 
finding that the Union did not violat
e Sec. 8(b)(4)(ii)(B).  Had the 
Union, however, successfully induced or encouraged the delegates to, 

or employees of, the Council to withhold their services from the Coun-
cil in violation of Sec. 8(b)(4)(i), 
that would have constituted evidence 
of coercion of the Council in violation of Sec. 8(b)(4)(ii).  
Teamsters 
Local 315 (Santa Fe),
 306 NLRB 616, 631 (1992) (inevitable conse-
quence of successfully inducing or 
encouraging employees of secon-
dary employer to refuse to perform their work tasks, within meaning of 
Sec. 8(b)(4)(i), was to restrain or coerce secondary employer within 
meaning of Sec. 8(b)(4)(ii)); 
Plumbers Local 398 (Robbins Plumbing)
, 261 NLRB 482, 487 (1982) (successfu
lly inducing employee of neutral 
employer to refrain from crossing pi
cket line to perf
orm work tasks, 
within meaning of Sec. 8(b)(4)(i), operated as unlawful restraint of 

secondary employer, within meaning of Sec. 8(b)(4)(ii)); 
Teamsters 
Local 126 (Ready Mixed Concrete),
 200 NLRB 253, 254 fn. 6 (1972) 
delegates were encouraged to attend the scheduled Coun-
cil meeting and simply to ask Coryell about the status of 
the negotiations between the Fund and the Union.  On 
these facts, we cannot conclu
de that the Union engaged 
in restraint or coercion with
in the meaning of Section 
8(b)(4)(ii)(B). 
Finally, we agree with the j
udge that the picketing was 
not unlawful under Section 8(b)(4)(B) because an object 
of the picketing was not, as alleged in the complaint, to 
force or require any person (i.e., the Council) to cease 
dealing with or doing business with any other person 
(i.e., the Fund), as proscribed by that Section.  As dis-
cussed, through its picketing and handbilling of the dele-
gates, the Union hoped that the delegates would question 
and embarrass Coryell about the Fund™s negotiations 
with the Union.  The delegates were in a unique position 
to request an explanation of the Fund™s negotiations with 
the Union because they had el
ected Coryell to his posi-tion as executive secretary-tr
easurer of the Council and 
therefore Coryell was presumably accountable to them.  
The object, however, was not to have the Council cease 

doing business with the Fund.  Rather, we find that the 
ultimate object of the picketing was to influence Coryell, 
as the co-chairman of the Fund, the 
primary
 employer, to 
improve the Fund™s relationship with the Union.  That 
object cannot be translated into ﬁa cease dealing with or 
doing business with objectﬂ 
within the meaning of Sec-
tion  8(b)(4)(B).
9  Therefore,  we find  that  the  picketing 
 (Board and courts have
 uniformly held that successful inducement or 
encouragement of workmen to cease performing services necessarily 
restrains or coerces their employer).  Here, however, there was no 
attempt, successful or otherwise, to
 induce or encourage any delegate 
to, or employee of, the Council to withhold his services from the Coun-

cil, and there is no other evidence of restraint or coercion. 
9 In reaching this conclusion, we are mindful that, as explained in 
Service Employees Local 
87 (Trinity Maintenance)
, 312 NLRB 715, 
743: while a cease dealing with or doing business with object is, of course, 
required for finding a violation, it is
 not necessary that such be ﬁthe 
sole objectﬂ of the allegedly unlawful
 conduct. . . . it is no less a viola-
tion of Section 8(b)(4)(B) of the Act for a labor organization to disrupt 
the business of an unoffending neutral employer, which has no busi-
ness relationship with the primary employer, in the hope that said neu-
tral will be pressured into interceding in a labor dispute between the 
labor organization and the primary employer.
 In finding that the object of the pi
cketing was not unlawful under Sec. 
8(b)(4)(B), we reject our dissenting 
colleague™s assertion, based on the 
quoted language from 
Trinity Maintenance,  that the picketing was 
undertaken ﬁ‚in the hope that said neutral [i.e., the Council] will be 
pressured into interceding in a labor dispute between the labor organi-
zation and the primary employer [i.e., the Fund].™ﬂ  First, paraphrasing 
Trinity Maintenance, the picketing has in no way ﬁdisrupt[ed] the busi-
ness of [the] unoffending neutral empl
oyer.ﬂ  Second, the object of the 
picketingŠas our colleague concedes
Šwas to put pressure on Coryell 
as the representative of the primary employer Fund.  That the pressure 
was exerted on him when he was present at the Council meeting is 
without significance, for we fail to
 see what ﬁpressureﬂ the picketing 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 510 did not violate Section 8(b)(4)(B) on this basis also.
10   ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and the 
complaint is dismissed. 
 CHAIRMAN HURTGEN, dissenting in part. 
I conclude that Respondent UFCW violated Section 
8(b)(4)(ii)(B). 
Respondent represented certain employees of the 
Fund.  It had a bargaining dispute with the Fund.  The 
Fund was established pursuant to a collective-bargaining 
agreement between the Carpen
ters and certain employ-
ers.  Although Coryell was 
secretary-treasurer of the 
Carpenters and was cochairman of the Fund, it is clear 
that the Fund was an entity separate and apart from the 
Carpenters.
1  Accordingly, my colleagues do not quarrel 
with the conclusion that the Carpenters Union was a neu-
tral with respect to the dispute between Respondent and 
the Fund. 
Thus, this case involves picketing of a neutral entity.  
My colleagues argue that the 
picketing was not restraint 
or coercion.  They rely on 
DeBartolo v. Florida Coast 
Building Trades Council
, 485 U.S. 568 (1988), in sup-
port of their conclusion.  However, that case drew a dis-

tinction between handbilling and picketing, and held only 
that the former was not restraint or coercion.  It said that 

ﬁhandbilling, 
without picketing
 [does not] coerce secon-
dary employers.ﬂ  Id. at 580.  (Emphasis added.)  By 
contrast, picketing of a neutral employer is generally 
unlawful.  Indeed, the only case cited for the proposition 
that picketing of a neutral is not unlawful is 
Tree Fruits.2  That case is not apposite here
.  In that case, the union 
limited its picketing to the primary product.
3 My colleagues say that picketing at a neutral premise 
is not per se a violation of the Act.  That argument sets 
                                                                                            
                                                           
was ﬁdesigned to placeﬂ on the neutra
l Council.  The picketers never 
requested the delegates to do anythi
ng more than question Coryell in 
his capacity as a primary about the Fund™s dealings with the Union.  
Under these facts, we can see no basis for distinguishing between the 
picketing conducted and 
picketing that might ha
ve been conducted at the Fund™s offices.  The Board must not substitute its judgment as to the 
ﬁpropriety and adequacyﬂ of a union™s attempts to persuade for an 

analysis of whether the conduct is se
condary or lawful primary activity.  
See, e.g., NLRB v. Teamsters Local 968
, 225 F.2d 205, 209Œ210 (5th 
Cir. 1955). 
10 In light of these findings, we find it unnecessary to pass on the 
judge™s finding that the Council is not a neutral to the dispute between 
the Respondent and the Fund. 
1 See NLRB v. Amax Coal
, 453 U.S. 322 (1981). 
2 NLRB v. Fruit Packers
, 377 U.S. 58 (1964). 
3 As noted infra, Coryell was presen
t at the site in his capacity as a 
neutral.  Further, even assuming that
 he was also there in his capacity 
as a primary, this is clearly not a 
Tree Fruits case, i.e., where the pick-eting seeks a boycott of a primary product. 
up a straw man.  I do not contend that such picketing is 
per se unlawful.  I do maintain that, in the instant case, 
picketing of a neutral in order to accomplish a labor ob-
jective elsewhere is unlawful. 
My colleagues also argue that no employee of the Car-
penters was asked to withhold his services from the Car-
penters.  That observation would be relevant under Sec-
tion 8(b)(4)(i).  However, the instant allegation is 
8(b)(4)(ii).  Under subsection (ii), it is not necessary to 
show that the picketing so
ught to induce employees to 
strike.  It is sufficient to show that Respondent™s picket-
ing of the neutral Carpenters was restraint or coercion. 
As to the above point, my co
lleagues correctly say that 
a successful effort to induce a 
strike against a neutral in 

violation of Section 8(b)(4)(i) will restrain and coerce the 
neutral in violation of Section 8(b)(4)(ii).  However, it 
does not follow that the absence of Section 8(b)(4)(i) 
conduct (successful or otherw
ise) means that there is no 
violation of 8(b)(4)(ii).  Section 8(b)(4)(ii) is a separate 
provision and can be violated even if there is no violation 
of Section 8(b)(4)(i). 
With respect to object, it is clear that the purpose of 
Section 8(b)(4)(B) is to shield neutral employers ﬁfrom 

pressures in controversies not their own.ﬂ
4  In the instant 
case, the Carpenters Union was a neutral, and was thus 
entitled to the protection of Section 8(b)(4)(B).  Despite 
this, my colleagues argue that the picketing was not for a 
proscribed object.  I disagree.  The picketing was de-
signed to place pressure on the neutral Carpenters in or-
der to have Coryell (as Fund cochairman) acquiesce to 

Respondent™s bargaining demands on the primary em-
ployer (the Fund).  The Board has held that an unlawful 
object is present where a union pickets a neutral ﬁin the 
hope that said neutral will be pressured into interceding 
in a dispute between the labor organization and the pri-
mary employer.ﬂ
5 My colleagues say that there was no ﬁcease-doing-
businessﬂ object.  I disagree.  In 
NLRB v. Operating En-

gineers
 Local 825,
 400 U.S. 297 (1971), the Supreme 
Court reversed a ruling by the D.C. circuit.  The circuit 

court had found that the union picketed the general con-

tractor ﬁto use its influence with the subcontractor to 
change the subcontractor™s cond
uct, not to terminate their 
relationship.ﬂ  The circuit court reasoned that this was 
not a ﬁcease-doing businessﬂ obj
ect.  410 F.2d at 10.  The 
Supreme Court disagreed.  The Court said: 
That court read the statute as requiring that the union 

demand nothing short of a complete termination of the 
 4 NLRB v. Denver BCTC
, 341 U.S. 675, 692 (1951). 
5 Service Employees Local 87 (Trinity Maintenance),
 312 NLRB 
715, 743 (1993). 
 FOOD & COMMERCIAL WORKERS LOCAL 1776 (CARPENTERS HEALTH FUND) 511business relationship between the neutral and the pri-
mary employer.  Such a reading is too narrow.  [400 
U.S. at 304.] 
The Supreme Court 
also noted that picketing of any 
employer has disruptive effects.  However, the Court 

noted that picketing of a pr
imary employer is expressly 
sanctioned by the Act, while picketing of a neutral is not. 
In the instant case, there was a business relationship 
between the Carpenters and the Fund, and the Union™s 
picketing was designed to use that relationship (through 
the person of Coryell) to affect the labor relations of the 
Fund. Seafarers v. NLRB
, 265 F.2d 585 (D.C. Cir. 1959), is 
clearly distinguishable.  In th
at case, the union picketed a 
site where both the neutral employer 
and the primary 
employer
 were present.  The union™s signs were aimed at 
the primary employer.  Employees of neutrals honored 
the picket line.  However, this fact did not establish a 
violation.  By contrast, in 
the instant case, the picketing 
is at wholly neutral premises.
6  And, at least an object 
thereof was to place pressure on the neutral Carpenters in 
order to have Coryell (as Fund chairman) acquiesce to 
the Union™s demands. 
I recognize that Coryell wore two hatsŠone as agent 
for the primary and another as agent for the neutral.  

However, the Union could not enmesh the neutral simply 
because one of its agents wa
s also an agent of the pri-
mary. 
For all of the above reasons,
 I conclude that picketing 
of neutral Carpenters was unlawful under Section 

8(b)(4)(ii)(B). 
 Lea F. Alvo-Sadiky, Esq., for the General Counsel.  
Stephen J. Holroyd, Esq., of Philadelphia, Pennsylvania
, for the Charging Party. 
Laurence M. Goodman, Esq., 
of Philadelphia, Pennsylvania
, for 
the Respondent
.  DECISION STATEMENT OF THE CASE 
JAMES L. ROSE, Administrative Law Judge.  This matter 
was tried before me at Philadelphia, Pennsylvania, on Decem-
ber 16, 1998, on the General C
ounsel™s complaint which al-
leged that the Respondent engaged in picketing of the Charging 
Party in violation of Section 8(
b)(4)(i) and (ii)(B) of the Na-
tional Labor Relations Act
.  The Respondent generally denied 
that it committed any violations of the Act. 
                                                          
                                                           
6 Although Coryell was on the premises, he was there in his capacity 
as an officer of the neutral Carpenters.  Thus, his presence did not 
change the character of the neutral premises. 
On the record
1 as a whole, including my observation of the 
witnesses, briefs, and arguments 
of counsel, I make the follow-
ing findings of fact, conclusi
ons of law, and recommended 
Order. I.  JURISDICTION 
At all material times, Carpenters Health & Welfare Fund (the 
Fund) has been fringe benefit fund organized under Section 302 
of Act, and has been engaged in providing health insurance for 
employees of participating employers, during the course of 
which it annually receives cont
ributions in excess of $50,000 
from employers outside the Commonwealth of Pennsylvania, 

which employers annually purchase and receive goods valued 
in excess of $50,000 directly 
from points outside the Com-
monwealth of Pennsylvania.  Th
e Fund is an employer engaged 
in interstate commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
II.  THE  LABOR ORGANIZATION INVOLVED 
The Respondent, United Food and Commercial Workers Un-
ion Local 1776 a/w United Food and Commercial Workers 
International Union, AFLŒCIO, CLC (the Union) is admitted to 
be, and I find is, a labor organi
zation within the meaning of 
Section 2(5) of the Act.  
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  The Facts 
As noted in an earlier case involving these parties,
2 the Fund 
is a typical Section 302 fringe benefit trust established by 
members of the Metropolitan Regional Council of Carpenters.  
Though it has an equal number of employee and employer trus-
tees, the employee trustees appear to have more presence in its 
day-to-day operations.  Thus, th
e Fund™s offices are in a build-ing adjoining the one in which various constituent unions of the 

Regional Council have offices, including Edward Coryell, the 
executive secretary-treasurer of the Regional Council and co-
chairman of the Fund™s trustees. 
Following a contested organizing campaign among the 
Fund™s employees, during which the Fund committed unfair 
labor practices, the Union was certified as their exclusive bar-
gaining representative. There fo
llowed negotiations but, at least 
from the Union™s viewpoint, there was no movement.  Thus it 
was decided to bring this fact to the attention of delegates to the 
Regional Council.  According to th
e credible testimony of Erin 
Martino, the Union™s representative, it was felt necessary to 

ﬁget the message to the rank and file members and to the dele-
gates about what was happening.ﬂ
  They wanted to embarrass 
Coryell by noting that the Fund had engaged in unfair labor 
practices and was not bargaining. 
Thus on the evening of July 16, 1998, certain employees of 
the Fund and representatives of 
the Union picketed the offices 
of the Regional Council just prio
r to its monthly meeting and at 
a time when delegates to the Regional Council were arriving.  
There were pickets at both the entrance to the Regional Council 
 1 The General Counsel™s motion to co
rrect the transcript throughout 
to reflect the correct spelling of Robert Pierce and Edward Chew is 
granted. 
2 Carpenters Health & Welfare Fund
, 327 NLRB 262 (1998). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 512building and to the parking lot 
used by the Regional Council.  
Neither of these locations was allowed to be used by employees 
of the Fund. Picket signs read: ﬁED! DON™T BE A SCAB!ﬂ ﬁHELP US 
NAIL DOWN A CONTRACTﬂ ﬁDIGNITY RESPECT 
JUSTICE ED DO YOU KNOW
 THE MEANINGﬂ ﬁDIGNITY 
JUSTICE RESPECT 
UNIONﬂ ﬁHELP US BUILD BETTER 
LIVESﬂ ﬁUNION WORKERS (the other words are unread-
able).ﬂ 
The picketers also handed out flyers reading: 
 DELEGATES, JUST ASK ED
–  Are the women and men who administer you union bene-
fits union? 
 Why would the Health and Welfare Union Fund 
(Ed 
Coryell is the Co-Chairman)
 stand in the way of workers 
organizing? 
 Why is the Fund (
Ed is the Co-Chair)
 denying the work-
ers who administer your 
UNION-earned benefits a UNION contract? 
 How could A labor organization fire someone for being 

PRO UNION? 
 How can the Fund 
(Ed is the Co-Chair) 
believe that Un-
ion business Representatives should only have access to 
workers they represent When and AGENT OF 
MANEGMENT (sic) is 
watching
 and 
listening?
  How can the Fund 
(Ed is the Co-Chair)
 believe that 
SENIORITY should not be in any way included or re-
ferred to in our Collectiv
e Bargaining Agreement?  
That is like saying a Journeyman and an Apprentice are 
 the same 
RIDICULOUS! 
 Does the Fund 
(Ed is the Co-Chair)
 want SCABS admin-
istering your UNION be
nefits?  DO YOU? 
 People throughout the Labor Movement have been asking 
Ed these and other questions, his response we are told has 
been ﬁyou don™t know the facts!ﬂ  
What FACTS could possibly justify UNION-BUSTING?  
OBVIOUSLY NONE! 
We just want a fair contract.  DON™T LET ED RAT OUT YOUR PROUD UNION! 
 United Food and Commercial Workers Local 1776 
LABOR DONATED 
 Such conversations as the picketers had with delegates were 
to the effect that this was not a picket line and the delegates 
should go to the meeting and query Coryell about why the Fund 
was not reaching a collective-bargaining agreement with its 
union-represented employees. 
B.  Analysis and Concluding Findings 
The General Counsel alleges that by this conduct, the Re-
spondent ﬁinduced and encouraged individuals employed by 
Carpenter Regional Council and other persons engaged in 
commerce or in an industry affecting commerce to refuse to 
perform services and has threatened, coerced and restrained 
Carpenters Regional Council and other persons engaged in 
commerce or in industries affecting commerce.ﬂ  On brief, 
counsel for the General Counsel states the issue to be:  
ﬁWhether Respondent violated Section 8(b)(4)(i) [and] (ii)(B) 
of the Act on July 16, 1998, by wearing picket signs while oth-
erwise lawfully handbilling at 
the offices of the Regional Coun-
cil where an object is to force or require the Regional Council 
to cease doing business with the Fund?ﬂ 
The General Counsel argues that because certain of the indi-
viduals involved wore signs in addition to passing out the fly-
ers, this was picketing of a secondary employer and unlawful.  
The Respondent maintains that this was not picketing because 
delegates to the Regional Coun
cil were urged to go into the 
meetingŠthat to be ﬁpicketingﬂ there must be an object to in-
duce employees from crossing and going into their place of 
business.  Wearing signs and patrolling is universally accepted 
as ﬁpicketing.ﬂ  Object has to do 
with the legality of the picket-
ing, not the fact of it.  Thus, I agree with the General Counsel that the Respondent engaged in 
picketing, notwithstanding that 
the stated message to delegates was to go into the meeting and 

question Coryell. 
However, picketing is not per se 
violative of Section 8(b)(4).  
In order to find a violation, it mu
st first be shown that the pick-eting was designed to induce or
 encourage employees of a neu-

tral to refuse to work.  Where such an object is absent, there is 
no violation of Section 8(b)(4(i)(B).  
Service Employees Local 
254 (Women & Infants Hospital),
 324 NLRB 743 (1997). 
Here the picketing was, I conc
lude, not designed to cause 
anyone not to perform his assi
gned duties.  Picketing of the 
Regional Council building was outside the Council™s normal 
business hours.  It was directed 
to delegates to the Council and 
those delegates were specifically told it was not a picket line to 
honor.  On the contrary, they were urged to go to the meeting 
and question Coryell.  In fact, 
a few delegates came out of the 
building and talked to the pickets, including Tommasina 
Storino, the individual unlawfully discharged by the Fund in 
the prior case.  Then they went back to the meeting.  Though 
picketing can certainly be a sign
al to employees not to work, 
here such was not the object nor di
d it have that effect.  Thus I 
conclude that the picketing did not ﬁinduce or encourageﬂ any 
employee within the meaning of Section 8(b)(4)(i). 
Second, to have a violation of Section 8(b)(4)(ii), coercion 
beyond mere picketing must be 
proved.  As the Supreme Court 
noted in DeBartolo v. Florida Coas
t Building Trades Council, 
485 U.S. 568, 578 (1988), ﬁinduc[ing] or encourag[ing] em-
ployees of the secondary employers to strike is proscribed by 
§8(b)(4)(i). But more than mere
 persuasion is necessary to 
prove a violation of § 8(b)(4)(ii)(B): that section requires a 

showing of threats, coercion, or restraints.ﬂ  I find nothing in 
the flyers, the picket signs, or the comments by picketers to the 
arriving delegates to amount to th
reats, coercion, or restraints. 
In addition, for there to be a violation of Section 8(b)(4), the 
activity complained of must be secondary.  
NLRB v. Denver 
Building & Construction Trades, 
341 U.S. 675 (1951).  That is, 
the employer whose employees are induced or encouraged must 
be a neutral to the dispute between the picketing union and the 
employer of the employees it represents.  Indeed, the proviso to 
 FOOD & COMMERCIAL WORKERS LOCAL 1776 (CARPENTERS HEALTH FUND) 513Section 8(b)(4) states: ﬁthat nothi
ng in contained in this clause 
(B) shall be construed to make unlawful, where not otherwise 
unlawful, any primary strike or 
primary picketing.ﬂ  To have a 
violation of Section 8(b)(4), it 
is necessary that the General 
Counsel prove that an object of
 the activity was to cause the 
ﬁsecondaryﬂ employer (the Regional Council) to cease doing 
business with the ﬁprimaryﬂ employer (the Fund).  The General 
Counsel has not shown how such an object is even possible 
under the facts here.  The Fund is a creature of the Regional 
Council.  Its sole reason for being is to administer benefits ne-
gotiated by member of the Regional Council.  Unexplained is 
how the Regional Council could 
cease doing business with the 
Fund. Counsel for the General Counsel states that the Regional 
Council ﬁis clearly a neutral employer not involved in the dis-

pute with the Fund and the Respondent.ﬂ  (GC Br. at 15.)  I 
disagree.  I conclude that Regional Council is not a neutral in 
this dispute.  It is clear, indeed undisputed, that the Respon-
dent™s activity on July 16 was directed at Coryell at a time and 

place where he was physically present.  It is equally clear, and 
undisputed, that Coryell was a prin
cipal official of the Fund and 
it is he who appoints the other union trustees.  The Fund is a 
trust established by members 
of the Regional Council whose 
sole purpose for being is to provi
de health and welfare benefits 
to employee members of the various constituent union of the 

Regional Council.  The Fund and the Council occupy adjoining 
buildings, with an interior access and employees of the Re-
gional Council work jointly with
 the Fund to promote its busi-
ness.  For instance, Robert Pier
ce, Coryell™s assistant is respon-
sible for helping the Fund to collect delinquencies from em-
ployers.  One half of the Fund trustees are officials of the 
Council and/or its members. 
Finally, the picketing and hand
ling were directed to dele-
gates of the Council with the clear intent that those delegates 
would question Coryell.  While 
some delegates are employees 
of constituent unions, there is no 
evidence that any employee of 
an employer was induced or encouraged not to work or that any 
person engaged in commerce or
 an industry affecting com-
merce was restrained or coerced.  The delegates as delegates 

are neither employees nor persons engaged in commerce.  And 
it was the delegates to whom th
e handling and picketing were 
directed.  The activity here wa
s more analogous to picketing a 
corporate stockholders meeting 
than picketing a true neutral 
employer who could bring pressu
re on the primary by ceasing 
to do business with the primary. 
In short, I conclude that the 
picketing here was primary and 
not unlawful.  I conclude that 
a violation of Section 8(b)(4)(i) 
and (ii)(B) of the Act has not been established and I shall rec-

ommend that the complaint be dismissed. 
ORDER The complaint is dismissed in its entirety. 
  